Title: To John Adams from Benjamin Rush, 13 October 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Octobr 13th: 1812

My printer and my patients have kept me So busy for some Weeks past that I have fallen in Arrears to all my Correspondents. I Sit down with pleasure to discharge the first debt of that kind to my old friend of 1774.
In my publication upon the diseases of the mind I have carefully avoided the Subject of the possessions in the New testament,  also the Controversy about the nature of the mind. I have aimed to give the public a plain practical look, founded it is true upon a new theory of the Cause & Seat of madness, but filled chiefly with the result of the experience of my life in that & other mental diseases. I hope to send you a Copy of it in the Course of a few Weeks.
This has been a busy day in our City. What the issue of it has been, tomorrow, will discover. I anticipate nothing auspicious to our Country from the Success of either of the contending parties. They may prescribe for the Symptoms of  our political diseases, but they cannot cure them. The funding System, our numerous banks, general Suffrage, and the residence of Congress at Washington, have infused such a mass of poison into our body politic, that no remedy can expell it. We may flounder on a few years longer as we have done, but die we must.—Alas!—in the language of Cæsar’s parrot “We have lost our labor.”—This world,—at least lest our part was made for Great Britain.—The Wealth, family influence, talents, industry and ambition of her friends in this country—must finally prevail in oversetting our Government; especially as they are opposed only by folly error, & and  ignorance  by the its real friends.
Miss Dexter of Boston has lately Spent a day or two in our family. She made herself very acceptable to us by her good Sense, but Still more So by the respectfull manner in which she Spoke of you and all the members of your family.
What a Scene of distress & horror has been created on our frontiers by the Act of a single day!—In one of my letters to my son Richard, I compared it to the Citizens of Philada being called to extinguish a fire in Water Street, and instead of flying thither with engines & buckets for that purpose,—running head long to eighth Streets and there setting all the houses of that part of the city in a blase with their own hands, that they might show their skill in making kindling a fire as well as in putting it out.
From Dr Sir ever yrs.

Benjn: Rush
PS: Octobr: 14 The democrats have been Successful in all their Objects—with Congressmen, Assemblymen and City Councillors.—They owe their Success to the word “peace”. Had the federalists called themselves the friends of a Navy, and the enemies of Conquests, they would probably have Succeeded.

